 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11                                                             No. 1:18-cv-01372-GSA
         ANGELIQUE NICOLE HERNANDEZ,
12
                            Plaintiff,
13                                                             ORDER DIRECTING PLAINTIFF TO
               v.                                              FILE OPENING BRIEF
14
         ANDREW SAUL,1 Commissioner of
15       Social Security,
                                                               (Doc. 5)
16
                            Defendant.
17

18           Plaintiff Angelique Nicole Hernandez (“Plaintiff”) seeks judicial review of a final
19   decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying her
20
     application for disability insurance benefits pursuant to Title II and supplemental security income
21
     pursuant to Title XVI of the Social Security Act. The Scheduling Order in the above-captioned
22
     case provides that if the parties do not agree to remand after the exchange of confidential letter
23

24   briefs, Plaintiff shall file and serve an opening brief within thirty days of service of Defendant’s

25   responsive letter brief. Doc. 5 at 2, ¶ 6 (October 11, 2018).

26
27   1
      Commissioner of Social Security Andrew Saul is substituted as Defendant pursuant to Fed. R. Civ. P. 25(d). See
     also Section 205(g) of the Social Security Act, 42 USC 405(g) (action survives regardless of any change in the
28   person occupying the office of Commissioner of Social Security).
                                                               1
 1           Defendant served Plaintiff with the responsive letter brief on June 3, 2019. Doc. 16.
 2   Although more than thirty (30) days have passed since Defendant served his responsive letter
 3
     brief, Plaintiff has not yet filed her opening brief.
 4
             Accordingly, Plaintiff is hereby ORDERED to file an opening brief within fifteen (15)
 5
     days of this order. In the event that Plaintiff fails to file an opening brief within fifteen (15) days,
 6

 7   the Court may dismiss this case for failure to prosecute, or otherwise may impose sanctions. The

 8   Clerk of Court is directed to mail a copy of this order to Plaintiff Angelique Nicole Hernandez,

 9   193 W. Sample Avenue, Fresno, CA 94704.
10

11
     IT IS SO ORDERED.
12
         Dated:     July 18, 2019                                /s/ Gary S. Austin
13                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             2
